Plaintiff in error was convicted in the county court of Pontotoc county on a charge of having unlawful possession of intoxicating liquor, to wit, two half-gallon jars of whisky, and his punishment fixed at a fine of $50 and 30 days in the county jail.
The appeal in this case was filed in this court on the 26th day of August, 1929. No briefs have been filed on behalf of the plaintiff in error, and no appearance was made for oral argument.
Upon a careful examination of the record we find no errors depriving the appellant of any substantial rights.
The evidence being sufficient to support the verdict, the cause is affirmed. *Page 229